Claim Amendment Authorized Via Telephonic Interview
1.	As explained in the attached interview summary, on 04/25/2022, examiner telephoned applicant’s representative and obtained authorization to make the following amendment to claim 6:
	6.  (Currently Amended) The touch-controlled display panel according to claim 1, wherein the plurality of first touch-control lead wires are located on same sides of a plurality of the first touch-control electrodes that are further away from an edge of the display screen.
Allowed Claims
2.	Claims 1 and 3-16 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “and the orthographic projections of the plurality of first touch-control electrodes(Fig. 11: 11) on the display screen(Fig. 1: EN Glass) cover the packaging region(Fig. 1: packaging region) and the edge region(Fig. 1: edge region)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0028582 A1 to Choi, U.S. Patent Pub. No. 2011/0175829 A1 to Miyazawa et al. (“Miyazawa”) and U.S. Patent Pub. No. 2020/0203658 A1 to Peng et al. (“Peng”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim, as explained in the 01/21/2022 non-final rejection.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Independent claim 7 identifies the distinct features: “and trends of variations of areas of the two first touch-control electrodes(Figs. 2-3: 21 and 22) that are provided in parallel in a same touch-and-sliding direction are opposite (Figs. 2-3: 21 and 22)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0028582 A1 to Choi and U.S. Patent Pub. No. 2011/0175829 A1 to Miyazawa et al. (“Miyazawa”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim, as explained in the 01/21/2022 non-final rejection.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692